DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on December 29, 2021. Claims 1-20 are pending. Claims 5, 10 and 20 are amended.

Response to Arguments
Referring to the 35 USC 112(b) rejection of claim 10, Applicant’s amendment to the claim is acknowledged. As such, the 35 USC 112(b) rejection of the claim is withdrawn.
Applicant's arguments filed on December 29, 2021 with respect to claims 1-20 have been fully considered but they are not persuasive.
Referring to claims 1, 11 and 16, Applicant argues that the combination of Huang/Zaydman fails to teach ‘categorizing access requests for data items in a cache storage into a plurality of categories’, specifically that Huang discloses that the data is directly read from the cache line if data that needs to be accessed according to a next access request is already cached in the cache line, or a cache line is allocated to the next access request according to the forgoing caching mechanism, and the data is read from the memory if data that needs to be accessed according to the next access request is not cached in the cache line’ [para 4]. However, Applicant argues that Huang does not disclose allocation of cache lines in response to a request in this scenario. However, Examiner respectfully disagrees. While Huang discloses that data can be para 4], it also teaches that any data cached within a cache line has been allocated to that cache line based on the strength level of the spatial locality of that data to be accessed according to an access request for that data [see para 44, Fig, 3, step 303] as well as set and tag domains [see Fig 8, para 81-84]. As such, Examiner submits that the combination of Huang/Zaydman, specifically Huang does teach ‘categorizing access requests for data items in a cache storage into a plurality of categories’, as claimed. 
Referring to claims 1, 11 and 16, Applicant argues that Huang’s disclosure of allocation of data to a cache line cannot be equated to a category. However, Examiner respectfully disagrees. Huang discloses that the cache compares tag domains of the one or more cache lines with a tag domain of the data to be accessed and determines that a cache line which has a same tag domain as the data to be accessed in the one or more cache lines as a cache line in which the data to be accessed is stored [para 84, Fig 8, element 802]. Examiner submits that Huang’s disclosure of the cache lines’ tag domain is an element used to categorize the data to be accessed within the access request and therefore maintains that the categorization of data in access requests does read on the claimed limitation. 
The rejections of all claims depending from the aforenoted claims are also maintained for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0335177 by Huang et al (hereafter Huang), and further in view of US 2020/0073825 by Zaydman, as provided by Applicant in IDS dated 5/13/21.

	Referring to claim 1, Huang discloses a method [Abstract], comprising:
categorizing, by one or more processors [computer executing instructions, para 112; cache management apparatus 110, Fig 13 and specification], access requests for data items in a cache storage into a plurality of categories [wherein cache lines are allocated to received access requests for data, para 4; see data in cache subunits 201-203 in cache 200, Fig 2];
collecting, by the one or more processors, information on the access requests over time [collecting statistics about access rules of addresses of data to be accessed e.g. quantity of times or probability that data of an address adjacent to the addresses of the data to be accessed is accessed by another request, para 9
determining, by the one or more processors based on the collected information, a utility value for each category of the plurality of categories [classifying into levels according to the quantity of times or probability that data of an address adjacent to the addresses of the data to be accessed is accessed by another request, spatial locality of the data to be accessed, para 9; para 42-43, Fig 3, element 302; Fig 4, element 403 and specification];
identifying, by the one or more processors, a set of categories from the plurality of categories based on the determined utility values of each category [wherein according to the strength level of spatial locality of the data to be accessed, allocating a cache subunit corresponding to the data to be accessed, para 44-45 and 60-61, Fig 3, element 303, Fig 4, element 404];
receiving, by the one or more processors, an access request for a new data item [access request for data received, Fig 3, element 301; Fig 4, element 402 and specification];
determining, by the one or more processors, a category associated with the access request for the new data item; and accessing, by the one or more processors, the new data item in the cache storage when the category associated with the access request for the new data item matches at least one of the categories in the set of categories [wherein based on determined strength level of spatial locality of data to be accessed, a cache line is allocated to the access request according to the strength level of spatial locality of the data to be accessed, Fig 3, element 303, Fig 4, element 404 and specification].

Fig 3, element 303, Fig 4, element 404 and specification], it remains silent as to specifically admitting the data item into the cache in response to the request. 
However Zaydman teaches analyzing a new item that is a candidate for admission into a cache based on determined characteristics of the item [Abstract; Fig 2, and specification]. 
Huang and Zaydman are analogous art that are both directed to the same field of endeavor- cache management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cache management method of Huang, specifically to substitute the access request of Huang with the request for admission of a data item to the cache, as taught by Zaydman. 
The ordinary skilled artisan would have been motivated to make this substitution because it would achieve predictable results and furthermore because Huang is directed to optimization of capacities of cache subunits in the cache by changing the capacity according to the strength levels of spatial locality data to improve utilization of the cache line [para 64], which would allow for this modification to make sense.  
	
	Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of a system [Huang, Abstract]. As such, claim 11 is rejected for the same reasons as claim 1. 

	Referring to claim 16, the limitations of the claim are similar to those of claim 1 in the form of a medium comprising instructions [Huang, para 112]. As such, claim 16 is rejected for the same reasons as claim 1. 

	Referring to claims 3 and 18, Huang/Zaydman discloses that the information is collected over a historical time period [Huang, preset time period for access requests, para 64].

	Referring to claims 4 and 19, Huang/Zaydman discloses that the information is collected in real-time over a predetermined moving window [Huang, real-time changing of cache capacity for requests within preset time period, para 64].

	Referring to claims 5 and 20, Huang/Zaydman discloses that the information collected may include at least one of: whether access requests have been received for data items in each category before eviction, or a number of times data items from each category has been accessed before eviction [Zaydman, cache hits within subcaches determines order of eviction, para 38].
	
	Referring to claim 6, Huang/Zaydman discloses that data items are stored as blocks in the cache storage and the information on access requests are collected for each block [Huang, Cache subunits, Fig 2, elements 201-203; tag domain to identify cache line within cache subunits, para 3, 13].

	Referring to claim 7, Huang/Zaydman discloses that data items in each category is stored in multiple blocks, and the utility value for each category is determined by summing respective utility values of the multiple blocks [Huang, Cache subunits, Fig 2, elements 201-203; spatial locality corresponds determined cache line length of each of the cache subunits, para 45].
	
	Referring to claim 8, Huang/Zaydman discloses that the utility value is determined by one or more of: disk access time savings, written bytes to flash, and cache byte-time used [Huang, delay for accessing data to be cached is reduced when spatial locality is relatively strong, para 22].
		
	Referring to claim 9, Huang/Zaydman discloses that the utility value is determined over a plurality of cache retention times [Huang, first and second ratios within preset time period, para 69, Fig 6, and specification].
	
	Referring to claim 10, Huang/Zaydman discloses that newly requested data items are admitted into the cache storage in a descending order according to their respective utility values until the cache storage is full or when a next category provides a negative utility value [Huang, cache subunits ordered according to descending order of cache lines, para 61; Zaydman, cache hits within subcaches determines order of eviction, para 38].
	
Huang, CPUs contain caches, para 3, Fig 10 and specification].

	Referring to claim 13, Huang/Zaydman discloses that the one or more processors are on the storage devices [Huang, CPUs contain caches, para 3, Fig 10 and specification].

Claims 2, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Zaydman, as applied to claims 1, 11 and 16 above, and further in view of US 2020/0174842 by Wang, as provided by Applicant in IDS dated 5/13/21.
		Referring to claims 2, 14, 15 and 17, while Huang/Zaydman teaches all of the above claimed subject matter and also discloses categorizing access requests for data items in cache storage [Huang, wherein cache lines are allocated to received access requests for data, para 4; see data in cache subunits 201-203 in cache 200, Fig 2], it remains silent as to the categories of access requests determined based at least on one of: user accounts of a service and tables of a distributed database; and that one or more client devices are configured to access the data items in the cache storage; and that the one or more processors are on the client devices.
However Wang teaches categories of access requests determined based at least on one of: user accounts of a service and tables of a distributed database [incoming requests distributed to service name, services run on ports specified by user, para 6; request to add additional record to second client database, para 48]; and that one or client 104 sent new job request to cloud 115, para 48, see processor 204, Fig 1].
Huang, Zaydman and Wang are analogous art that are all directed to the same field of endeavor- cache management of data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cache management method of Huang/Zaydman, specifically to categorize the access requests of Huang according to incoming requests distributed to service name or services run on ports specified by user; and to have client devices with processors submitting data access requests, as taught by Wang. 
The ordinary skilled artisan would have been motivated to make this substitution because it would achieve predictable results and furthermore because Huang allows for flexibility in variation or replacement to its disclosure of cache management [para 113].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167